Per Curiam:
We are unable to distinguish this case from Ray v. N. Gas Co., 138 Pa. 576. It is true, the language of the leases differs somewhat, but the difference is more seeming than real. In the case cited, the lease provided that, if the lessee failed to do what he had agreed to do, the lease should “ be null and void, and to remain without effect between the parties.” In the case in hand, the clause relied upon as exempting the lessee from liability is as follows:
“ A failure on the part of the second party to comply with *642the terms of this covenant, by either completing a well within the term aforesaid or pajdng said rental, shall render this lease and agreement null and void, and not to remain or be continued in force or be revived without the consent of both parties in writing, and all rights, claims and demands, of any kind or nature, of any and all parties hereunder, shall thereupon cease, determine, and be extinguished, with like effect as if this agreement had never been made.”
There is more verbiage here, but no more force. Had the clause ended with the words “null and void,” the legal effect would have been the same. To say that a lease shall be “ null and void ” upon a certain contingency, is using as strong language as the subject is capable of. We think the case comes within the ruling of Wills v. N Gas Co., 130 Pa. 222, and Ray v. N. Gas Co., supra, where it was held that a clause such as this was intended for the benefit of the lessor, and that the lessee cannot, by his own act and default, relieve himself from a liability previously incurred.
Judgment affirmed.